DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 102 and 112 rejections, made in the previous Office Action, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated August 23, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 1. Claim 1 was amended to contain the subject of claim 6.  Claim 1 has also been amended to contain the subject matter of claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (USPGPub 2016/0326413 A1) in view of Bons et al. (USPGPub 2004/0097643 A1).

Schuh et al. discloses a tape (Abstract) comprising: a cured product of a sealant composition comprising a curable liquid comprising a polysulfide (Paragraph 0045), and a curing agent for curing the curable liquid (Paragraphs 0053 and 0054); a first major surface and a second major surface opposite the first major surface, wherein the first major surface, the second major surface, or both the first and second major surface, comprise pressure-sensitive adhesive (Paragraphs 0081 and 0082; Abstract; Claims) as in claim 1. With respect to claim 2, the sealant composition further comprises one or more fillers (Paragraphs 0065 and 0078). With regard to claim 6, a first major surface and a second major surface opposite the first major surface, wherein the first major surface, the second major surface, or both the first and second major surface, comprise adhesive (Paragraphs 0081 and 0082). As in claim 7, the adhesive is a pressure-sensitive adhesive (Abstract; Claims). With respect to claim 8, the adhesive is imbedded in the tape (Abstract; Claims). Regarding claim 9, the second surface is substantially free of adhesive and comprises a tackiness-decreasing material (Paragraphs 0083 – 0085). Schuh et al. a tape (Abstract) comprising: a cured product of a sealant composition comprising a curable liquid comprising a polysulfide (Paragraph 0045); a curing agent for the curable liquid (Paragraphs 0053 and 0054); and further wherein the tape comprises a first major surface and a second major surface opposite the first major surface, wherein the first major surface, the second major surface, or both the first and second major surface, comprise a pressure-sensitive adhesive (Paragraphs 0081 and 0082; Abstract; Claims) as in claim 10. However, Schuh et al. fail to disclose bubbles comprised of a gaseous interior and polymer shell, wherein the bubbles are 0.1 wt% to 20 wt% of the sealant composition, one or more fillers are about 0.001 wt% to about 70 wt% of the sealant composition, the filler comprises a conductive filler, foam, corrugated filler, waffled filler, organic fibers, inorganic fibers, a silica, a silicate, a boron powder, a metal oxide, calcium sulfate, calcium carbonate, glass, kaolin, a metal, a metal alloy, a barium compound, a flaked filler, a natural filler, a polymeric filler, an anti-static agent, or a combination thereof, the curable liquid is about 80 wt% to about 98 wt% of the sealant composition, and the curing agent is about 3 wt% to about 10 wt% of the sealant composition.

Bons et al. teach a cured product of a sealant composition comprising a curable liquid comprising a polysulfide or polythioether (Abstract) containing bubbles comprised of a gaseous interior and polymer shell (Paragraphs 0031 and 0033), wherein the bubbles are 0.1 wt% to 20 wt% of the sealant composition (Paragraph 0029), one or more fillers are about 0.001 wt% to about 70 wt% of the sealant composition (Paragraph 0015 and 0025), and the filler comprises a silica (Paragraph 0015), a silicate (Paragraph 0015), glass (Paragraph 0031), and a polymeric filler (Paragraph 0031), wherein the curing agent is about 3 wt% to about 10 wt% of the sealant composition (Paragraph 0011) for the purpose of forming a sealant that has a low density while maintaining mechanical properties (Paragraph 0009).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a curable polysulfide or polythioether containing bubbles and fillers in Schuh et al. in order to form a sealant that has a low density while maintaining mechanical properties as taught by Bons et al.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4 and 6 – 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Please see the newly presented rejection in view Bons et al. with regard to the teaching of bubbles comprised of a gaseous interior and polymer shell, wherein the bubbles are 0.1 wt% to 20 wt% of the sealant composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 7, 2022